I would reverse, and enter judgment non obstante veredicto for the defendant. The uncontradicted evidence for the plaintiff is that his driver stopped before entering on the railroad track and that at that time the oncoming train was in full view and plainly visible, and was ringing the bell and blowing the whistle. None of the Supreme Court cases cited in the majority opinion, or relied on by the court below, go to the length of holding that, in such circumstances, the mere fact that the gateman or towerman beckoned him to proceed justified his entering on the tracks immediately in front of an oncoming train, in full view and so close that it struck him as soon as he reached the track. The beckoning of the towerman, while it might have excused a "less rigid exercise of the duty of continuous looking and listening," did not justify his disregarding what he must have seen and heard, or excuse his attempting to cross the track immediately in front of a train which he saw bearing down upon him to his imminent danger.